                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
KENNETH R. MEISTER,                            :      CIVIL ACTION
                                               :
                            Plaintiff,         :
                                               :
                      v.                       :      No. 18-3233
                                               :
SUN CHEMICAL CORPORATION,                      :
                                               :
                            Defendant.         :
                                               :

                                           ORDER

              AND NOW, this 15th day of October, 2018, upon consideration of Defendant

Sun Chemical Corporation’s (“Sun Chemical”) Motion to Dismiss, Plaintiff Kenneth R.

Meister’s (“Meister”) Response in Opposition, and Sun Chemical’s Reply Brief, it is hereby

ORDERED that:

              1.     Sun Chemical’s Motion (Doc. No. 5) is GRANTED; and

              2.     Count II of Meister’s Complaint is DISMISSED WITH PREJUDICE.




                                                   BY THE COURT:



                                                   /s/ Robert F. Kelly
                                                   ROBERT F. KELLY
                                                   SENIOR JUDGE
